Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, and 12-13 of U.S. Patent No. 11,021,923.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only slightly narrower than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower cannot be held patentably distinct from claims which are only broader. 
Present claim 1 contains all the limitations of, and is only broader than, issued claim 1. 
Present claim 2, which depends from claim 1, contains all the limitations of, and is only broader than, issued claim 1. 
Present claim 3, which depends from claims 1 and 2, contains all the limitations of, and is only broader than, issued claim 1. 
Present claim 4, which depends from claims 1, 2, and 3, contains all the limitations of, and is only narrower than, issued claim 2. 
Present claim 5, which depends from claims 1, 2, 3, and 4, contains all the limitations of, and is only narrower than, issued claim 3. 
Present claim 7, which depends from claim 1, contains all the limitations of, and is only narrower than, issued claim 7. 
Present claim 8, which depends from claim 1, contains all the limitations of, and is only narrower than, issued claim 8. 
Present claim 9 contains all the limitations of, and is only broader than, issued claims 1 and 12. 
Present claim 11, which depends from claim 9, contains all the limitations of, and is only narrower than, issued claim 12. 
Present claim 12, which depends from claim 9, contains all the limitations of, and is only narrower than, issued claim 12. 
Present claim 13, which depends from claims 9 and 12, contains all the limitations of, and is only broader than, issued claim 12. 
Present claim 14, which depends from claims 9, 12, and 13, contains all the limitations of, and is only broader than, issued claim 13. 
Present claim 15, which depends from claims 9, 12, 13, and 14, contains all the limitations of, and is only broader than, issued claim 12. 
Present claim 16, which depends from claim 9, contains all the limitations of, and is only broader than, issued claim 1. 
Present claim 17, which depends from claim 9, contains all the limitations of, and is only broader than, issued claim 7. 
Present claim 18, which depends from claim 9, contains all the limitations of, and is only broader than, issued claim 8. 
Present claim 19 contains all the limitations of, and is only broader than, issued claim 1. 
Present claim 20, which depends from claim 19, contains all the limitations of, and is only broader than, issued claim 1. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676